Citation Nr: 1022536	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  04-17 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Service connection for a digestive disorder due to 
undiagnosed illness.

2.  Service connection for muscle and joint pain due to 
undiagnosed illness.

3.  Service connection for a nervous disorder due to 
undiagnosed illness.

4.  Service connection for headaches due to undiagnosed 
illness.

5.  Service connection for a sleep disorder due to 
undiagnosed illness.

6.  Service connection for chronic fatigue syndrome due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to July 
1992, including a period of service in Southwest Asia during 
the Persian Gulf War.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the Veteran's claims for 
service connection.  The Veteran timely appealed, and the 
Board remanded the matter to the RO via the Appeals 
Management Center (AMC) for further evidentiary development 
and adjudication in March 2006.  After partially completing 
the required evidentiary development, the AMC re-adjudicated 
the claims, again denying them via the issuance of 
supplemental statements of the case (SSOC), most recently in 
November 2009.

In October 2005, Veteran testified at a hearing before the 
Board; a transcript of that hearing is of record.  In 
December 2009, however, the Board notified the Veteran that 
the Veterans Law Judge who conducted the October 2005 hearing 
was no longer employed by the Board.  Later in December 2009, 
the Veteran notified the Board that he wanted a new hearing.  
The Board remanded the appeal for the scheduling of a hearing 
in January 2010.  The Veteran was afforded such a hearing in 
April 2010, at which he testified before the undersigned 
Veterans Law Judge.  The transcript of that hearing is of 
record.

The decision below addresses the Veteran's claim of service 
connection for a digestive disorder due to undiagnosed 
illness.  Consideration of the remaining claims on appeal is 
deferred pending completion of the development sought in the 
remand that follows the decision.

Additionally, the Veteran contended at his April 2010 hearing 
before the undersigned Veterans Law Judge that his service-
connected PTSD is worsening.  In this case, the Board infers 
a claim for an increased rating for service-connected 
posttraumatic stress disorder.  As this claim has not been 
adjudicated by the RO, it is not before the Board; hence, it 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran is a Persian Gulf Veteran.

2.  The Veteran's irritable bowel syndrome is a medically 
unexplained chronic multi-symptom illness that became 
manifest to a degree of at least 10 percent; it causes 
gastrointestinal complaints, including persistent diarrhea.


CONCLUSION OF LAW

The Veteran's irritable bowel syndrome, which causes 
gastrointestinal complaints of persistent diarrhea, is a 
qualifying chronic disability for which service connection is 
warranted.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.317, 4.114, Diagnostic Code 7319 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has a disability manifested by 
gastrointestinal complaints of persistent diarrhea that is a 
qualifying chronic disability resulting from an undiagnosed 
illness related to his service during the Persian Gulf War.  
Thus, the Veteran contends that service connection is 
warranted.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Service connection 
may also be warranted for a Persian Gulf Veteran who exhibits 
objective indications of a qualifying chronic disability that 
became manifest during active military, naval or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011.  38 U.S.C.A. § 1117 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.317 (2009).

Unlike service connection on a direct basis, the provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require 
competent medical nexus of a link between the qualifying 
chronic disability and military service.  Service connection 
is presumed unless there is affirmative evidence to the 
contrary.  See 38 C.F.R. § 3.317(c); Gutierrez, 19 Vet. App. 
at 1.

Persian Gulf Veteran means a Veteran who, during the Persian 
Gulf War, served on active military, naval, or air service in 
the Southwest Asia theater of operations, which includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  38 C.F.R. § 3.317 (d).

For purposes of section 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi-symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) warrants a 
presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by 
history, physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness, unlike those for direct 
service connection, there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Further, lay persons are competent to report 
objective signs of illness. Gutierrez v. Principi, 19 Vet. 
App. 1, 8-9 (2004).

A medically unexplained chronic multi-symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome.  A medically unexplained chronic 
multi-symptom illness means a diagnosed illness without 
conclusive pathophysiology or etiology that is characterized 
by overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

Objective indications of chronic disability include both 
signs, in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators 
that are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  Signs or symptoms that may be manifestations of 
undiagnosed illness or medically unexplained chronic multi-
symptom illness include, but are not limited to, the 
following:  (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military service in the Southwest 
Asia theater of operations during the Persian Gulf War; if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the Veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
Veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).  

Here, the Veteran's personnel records reflect service in 
Southwest Asia during the Persian Gulf War, including the 
award of the Southwest Asia Service Medal with two bronze 
service stars, the Kuwait Liberation Medal, and the Combat 
Infantryman Badge.  Thus, the Board finds that the Veteran is 
a Persian Gulf Veteran for the purposes of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 and could thus potentially qualify for 
service connection under 38 C.F.R. § 3.317.

Relevant medical evidence consists of the Veteran's service 
treatment records, post-service medical records, and multiple 
VA examinations.  A review of the Veteran's service treatment 
records reveals that they are silent as to complaints of or 
treatment for digestive problems.  The Veteran's first 
documented post-service complaint of gastrointestinal 
problems was at a July 2001 treatment visit at the Carl 
Vinson VA Medical Center (VAMC) in Dublin, Georgia, at which 
time the Veteran complained of nightly symptoms of reflux.  
At that time he was diagnosed with "probable hiatal hernia 
with reflux."  However, testing did not reveal a hernia, and 
the Veteran was assigned a diagnosis of gastroesophageal 
reflux disease and chronic diarrhea in December 2001.  He was 
again seen with complaints of diarrhea at the Dublin VAMC in 
January 2002, at which time he was assigned a diagnosis of 
"chronic diarrhea, probably IBS."  Since that time, he has 
continued to be followed at the Dublin VAMC for complaints of 
persistent diarrhea.  

During a VA examination conducted in July 2009, the Veteran 
was noted to complain of watery diarrhea, which he stated 
began when he was given "pills" while stationed in Iraq and 
had continued to the present.  At the examination, the 
gastroenterologist opined that the Veteran's disorder "could 
be irritable bowel syndrome," although tests were ordered to 
rule out other conditions.  Subsequently, an upper GI 
endoscopy and colonoscopy were performed, which revealed no 
evidence of reflux or other abnormalities.  Upon completion 
of the tests, and after reviewing the Veteran's claims file 
and contentions, the VA examiner issued an addendum opinion 
in October 2009in which he opined that the Veteran's symptoms 
"could well be related to (likely) his occupation as a 
military officer when he served in the foreign countries."  

Here, the evidence indicates that the Veteran has irritable 
bowel syndrome.  The diagnosis was first reported in a 
January 2002 treatment report and confirmed in the February 
2009 VA examination report.  According to 38 C.F.R. § 
3.317(a)(2), irritable bowel syndrome is a medically 
unexplained chronic multi-symptom illness.  Thus, irritable 
bowel syndrome is considered a qualifying chronic disability 
under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317.  The Board thus finds that the Veteran's irritable 
bowel syndrome became manifest to a degree of at least 10 
percent after his Persian Gulf service.  The treatment 
records document that he had signs and symptoms of at least 
moderate irritable bowel syndrome with frequent episodes of 
bowel disturbance with abdominal distress and persistent 
diarrhea.  See 38 C.F.R. §§ 4.88b, 4.114, Diagnostic Code 
7319 (2009) (rating criteria for irritable colon syndrome).  
Consequently, the criteria for service connection under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are 
met.  Service connection for irritable bowel syndrome is 
warranted.


ORDER

Entitlement to service connection for irritable bowel 
syndrome is granted.



REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claims for service connection for muscle and 
joint pain, a nervous disorder, headaches, a sleep disorder, 
and chronic fatigue syndrome, all due to undiagnosed illness.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2009).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

As an initial matter, the Board notes that, at the April 2010 
hearing before the undersigned Veterans Law Judge, the 
Veteran stated that he had been granted service connection 
for posttraumatic stress disorder (PTSD) and assigned an 
initial 30 percent disability rating.  The Board further 
notes that, at the Veteran's February 2009 VA examination, 
the examiner referenced a psychiatric examination conducted 
in October 2006.  The Board observes, however, that no copy 
of a rating decision containing adjudication of the Veteran's 
claim for service connection for PTSD, or any claim or other 
documentation of such adjudication, is present in the 
Veteran's claims file.  The file also does not contain a copy 
of the October 2006 VA examination referenced in the February 
2009 examination report.  Thus, on remand, the agency of 
original jurisdiction (AOJ) must ensure that the claims file 
contains a copy of the rating decision in which the Veteran 
was granted service connection for PTSD and awarded an 
initial 30 percent disability rating, as well as any other 
documentation associated with the award of service 
connection.

The record further indicates that, at his April 2010 hearing, 
the Veteran stated that he had undergone a private sleep 
study and been diagnosed with sleep apnea in 2004 or 2005.  
However, it is unclear from the record from whom or for how 
long the Veteran sought such treatment.  Further, the Board 
notes that no such treatment records have been associated 
with the claims file; the Veteran did not submit these 
records, and the AOJ appears not to have sought to obtain 
information on the physician or consent from the Veteran to 
attempt to obtain any available records.  As noted above, VA 
is required by the VCAA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim, 
to include relevant records from both Federal and private 
sources.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. 
§ 3.159(c)(1).  Therefore, as the identified medical records 
may have a bearing on the Veteran's claim, the AOJ must 
request consent from the Veteran to seek any available 
records.  The AOJ must then attempt to obtain any examination 
or treatment records from the identified private care 
provider and associate them with the claims file.  

The Board notes that the Veteran was initially provided VA 
examination in June 2003.  At that examination, the VA 
examiner noted the Veteran's complaints of headache, fatigue, 
and pain in his hips, knees, and back that developed shortly 
after his separation from active duty.  The examiner 
diagnosed the Veteran with tension headaches, degenerative 
arthritis of the cervical spine and left hip, and "chronic 
fatigue most likely secondary to abnormal sleeping patterns, 
possibility of sleep apnea."  The examiner further stated 
that the Veteran's muscle and joint pain were attributable to 
the diagnosed degenerative arthritis, which was confirmed by 
radiological examination.  No etiological opinion was 
offered.  The Veteran was further provided examination 
concerning his claim for chronic fatigue syndrome in June 
2003.  At that time, the examiner noted that the Veteran 
complained of muscle aches, headaches, and joint pain, and 
"some depression" was noted along with sleep disturbance.  
The examiner diagnosed the Veteran with a sleep disorder, 
"suspect sleep apnea," although no final diagnosis was 
assigned.  At the Veteran's July 2003 psychiatric 
examination, the VA examiner noted the Veteran's complaints 
of feeling nervous all the time and having muscle tremors, as 
well as of problems sleeping.  The examiner concluded that 
there were "no evident signs of psychosis" and did not 
assign a diagnosis.  

At the Veteran's April 2008 VA examination, he was noted to 
complain of interrupted sleep and being able to sleep only 
about two hours before waking, which caused daytime fatigue 
and the need to nap often.  The examiner assigned a diagnosis 
of PTSD but did not find the Veteran to have major 
depression.  The examiner opined that the Veteran's sleep 
disturbance was related to his PTSD but did not address 
whether his claimed symptoms of headaches and nervousness 
were related to his service-connected PTSD or otherwise to 
service, including to an undiagnosed illness.  

The Veteran was further provided VA examinations in February 
2009.  At his neurological examination at that time, the 
Veteran complained of having experienced headaches since soon 
after his discharge from active duty, which he speculated 
were related to a sinus disorder.  He further complained of a 
sleep disorder in which he was unable to sleep through the 
night without waking up and being unable to return to sleep.  
The examiner diagnosed him with chronic daily headaches 
possibly related to sinus disorder and "chronic fatigue 
syndrome, likely related to sleep apnea."  No neurological 
deficits were noted, and no clear diagnosis or etiological 
opinion relating to the assessment of sleep apnea was 
provided.  In an addendum opinion, the examiner noted that 
the Veteran did not complain of headaches in service, other 
than as related to upper respiratory infections, and opined 
that his headaches were thus not related to service.  At a 
psychological examination, the Veteran again complained of 
problems with sleeping, including nightmares and night 
sweats, and fatigue during the daytime.  The examiner noted 
that the Veteran suffered from "severe" symptoms of both 
PTSD and major depression and diagnosed the Veteran with PTSD 
and major depressive disorder secondary to PTSD.  The 
examiner opined that the Veteran's sleep disturbance, 
headaches, and chronic fatigue were related both to his PTSD 
and to a "sleep disorder independently caused by his 
secondary major depression."  The examiner further opined 
that the Veteran's night sweats and symptoms of trembling and 
nervousness are related both to the Veteran's PTSD and his 
depression.  However, the examiner failed to offer a 
rationale for this opinion.

Under relevant VA regulations, action should be undertaken by 
way of obtaining a medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but: 1) contains 
competent evidence of diagnosed disability or symptoms of 
disability; 2) establishes that the Veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, which may be 
established by competent lay evidence; and 3) indicates that 
the claimed disability may be associated with the in-service 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2008).  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third 
prong of § 3.159(c)(4), which requires that the evidence of 
record "indicate" that the claimed disability or symptoms 
may be associated with service, establishes a low threshold.

The Board further notes that the United States Court of 
Appeals for Veterans Claims has held that once VA undertakes 
the effort to provide an examination when developing a claim 
for service connection, even if not statutorily obligated to 
do so, it must provide an adequate one.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's 
duty to return an inadequate examination report "if further 
evidence or clarification of the evidence . . . is essential 
for a proper appellate decision").  The Board notes in 
addition that the failure of the physician to provide a basis 
for his or her opinion goes to the weight or credibility of 
the evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  The Court has further recognized that a 
mere statement of opinion, without more, does not provide an 
opportunity to explore the basis of the opinion.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Here, although the Board acknowledges that one of the 
Veteran's February 2009 VA examiners addressed the 
possibility of an etiological relationship between the 
Veteran's symptoms of a nervous disorder, sleep disorder, 
headaches, and his service-connected PTSD, that examiner did 
not provide a rationale for this conclusion.  Further, none 
of the other VA examiners who conducted examination of the 
Veteran in either June 2003, July 2003, or April 2008 offered 
any sort of etiological opinion as to the Veteran's symptoms 
or diagnosed disabilities and a possible relationship to 
service, or to an undiagnosed illness.  In addition, it is 
unclear to what extent, if any, the Veteran's current sleep 
complaints are attributable to a diagnosis of sleep apnea, 
with which he claims to have been diagnosed in 2004 or 2005 
by a private physician, and indeed whether the Veteran is 
actually currently diagnosed with sleep apnea.  It is, 
further, evident from the record that although VA examination 
was conducted, the Veteran's VA examiner failed to offer any 
reasoned etiological opinion or to address the question of 
whether, since the Veteran's claimed disabilities have been 
attributed to various diagnosable disorders, any of those 
disorders were at least as likely as not attributable to the 
Veteran's military service.  

Because the February 2009 examiner did not provide a 
rationale for his medical nexus opinion concerning a 
relationship between the Veteran's claimed symptoms and PTSD, 
and because the other VA examiners did not address the 
possibility of undiagnosed illness as a cause of the 
Veteran's alleged symptoms, and because the single 
etiological opinion offered by the February 2009 examiner 
failed to provide an adequate explanation of the basis for 
his negative opinion, the Board finds that the VA 
examinations are inadequate for VA purposes.  See 38 C.F.R. § 
4.2 (2009) (providing that where an examination report does 
not contain sufficient detail, it is inadequate for 
evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 301 (2008) (noting that a medical examination 
report must contain clear conclusions with supporting data 
and a reasoned medical explanation connecting the two); Stefl 
v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a 
medical opinion must be supported by an analysis that the 
Board can consider and weigh against contrary opinions).  
Accordingly, remand is required.  

In light of the above considerations, the Board concludes 
that further medical examination and opinion are needed.  
Under these circumstances, evidentiary development is needed 
to fully and fairly evaluate the Veteran's claims of service 
connection.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  
The Board thus finds that further development of the medical 
evidence relative to the claim is appropriate and 
necessitates a remand.  In this case, the Veteran reported 
having had numerous symptoms since serving on active duty 
during the Persian Gulf War, and claims that he now suffers 
from muscle and joint pain, a nervous disorder, headaches, a 
sleep disorder, and chronic fatigue syndrome that are 
manifestations of a chronic disability that began during 
military service or are the result of undiagnosed illness or 
medically unexplained illness.  

Therefore, in light of the above, the Board finds that 
another VA examination should be afforded the Veteran 
regarding his claim for disabilities associated with his 
service, to include his service in the Persian Gulf.  Such 
examination must include a well reasoned medical opinion 
addressing the nature and etiology of any diagnosed 
disability manifested by muscle and joint pain, a nervous 
disorder, headaches, a sleep disorder, and chronic fatigue 
syndrome, as well as the nature and etiology of the Veteran's 
currently diagnosed degenerative joint disease of the 
cervical spine and left hip.  The opinion must be based upon 
consideration of the Veteran's documented history and 
assertions through review of the claims file.  The examiner 
must comment as to whether the Veteran suffers from any 
diagnosable disability and whether any diagnosed disability, 
including particularly degenerative joint disease of the 
cervical spine and left hip, is related to the Veteran's 
period of military service.  See 38 U.S.C.A. § 5103A(d) (West 
2002).  

The examiner must also identify any objective indications of 
the Veteran's claimed symptoms of a nervous disorder, 
headaches, a sleep disorder, and chronic fatigue syndrome.  
With respect to each complaint or symptom reported by the 
Veteran, the examiner must specifically state whether such 
complaint is attributable to a known diagnostic entity-in 
particular, to the Veteran's service-connected PTSD.  If any 
of the Veteran's claimed symptom(s) are found to be 
attributable to any known diagnostic entity other than the 
Veteran's service-connected PTSD, the examiner must offer an 
opinion as to whether it is at least as likely as not (i.e., 
there is at least a 50 percent probability) that the 
diagnosed entity is related to any period of active military 
service.  The Board further notes that the Veteran has had 
multiple examinations by multiple specialists, who have 
attributed his symptoms, such as sleep problems, headaches, 
and muscle and joint pain, to a multitude of sources.  Thus, 
on remand, the VA examiner tasked with examining the Veteran 
must offer a comprehensive analysis-and diagnosis, if 
possible-of all the Veteran's stated symptoms and must 
clearly explain to what diagnosed disability or chronic 
multi-symptom illness, if any, each of the Veteran's stated 
symptoms is attributable.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The AOJ must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2009) and the 
implementing regulations found at 38 
C.F.R. § 3.159 (2009) are fully complied 
with and satisfied.  In particular, the 
AOJ must send to the Veteran and his 
representative a corrective VCAA notice 
that explains the information and 
evidence needed to substantiate his claim 
of service connection for muscle and 
joint pain, a nervous disorder, 
headaches, a sleep disorder, and chronic 
fatigue syndrome all due to an 
undiagnosed illness, and what part of 
such evidence he should obtain and what 
part the AOJ will attempt to obtain on 
his behalf.  He must also be informed of 
the criteria for the assignment of 
disability ratings and the award of an 
effective date in cases such as this.  
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The AOJ must ensure that the claims 
file contains a copy of the rating 
decision in which the RO granted the 
Veteran's claim for service connection 
for PTSD and assigned an initial 30 
percent disability rating, as well as a 
copy of the October 2006 VA examination 
and all claim forms or other 
documentation relating to the Veteran's 
grant of service connection for PTSD.

3.  The AOJ must obtain from the 
Veteran's private care provider, and 
any other provider identified by the 
Veteran, any available medical records 
pertaining to the Veteran's examination 
or treatment with the treatment 
provider(s) at any time since his 
separation from active duty, to include 
in particular a sleep study conducted 
in 2004 or 2005 that resulted in a 
diagnosis of sleep apnea.  The AOJ must 
request that a negative response be 
returned if no such records are 
available.  The AOJ must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2009) as regards requesting 
records.  All records and/or responses 
received must be associated with the 
claims file. 

4.  After securing any additional 
records, the Veteran must be scheduled 
for evaluations of his claimed muscle 
and joint pain, nervous disorder, 
headaches, sleep disorder, and chronic 
fatigue syndrome.  The Veteran must be 
advised that failure to report to any 
scheduled examination, without good 
cause, could result in a denial of his 
claims.  See 38 C.F.R. § 3.655(b) 
(2009).  

The purpose of the examinations is to 
determine whether the Veteran actually 
experiences problems with muscle and 
joint pain, a nervous disorder, 
headaches, a sleep disorder, and chronic 
fatigue syndrome, and if so, whether any 
such disability cannot be attributed to 
any known clinical diagnosis, including 
in particular to the Veteran's service-
connected PTSD.

(A)  The examiner must note and detail 
all reported symptoms related to the 
Veteran's stated problems with muscle and 
joint pain, a nervous disorder, 
headaches, a sleep disorder, and chronic 
fatigue syndrome.  The examiner must 
provide details about the onset, 
frequency, duration, and severity of all 
complaints relating to each claimed 
symptom, and indicate what precipitates 
and what relieves it.  If additional 
examination is deemed warranted by other 
specialists in order to ascertain the 
nature or etiology of the symptoms, this 
development must be conducted.

(B)  The examiner must expressly state 
whether there are clinical, objective 
indications that the Veteran is suffering 
from symptoms relative to problems with 
muscle and joint pain, a nervous 
disorder, headaches, a sleep disorder, 
and chronic fatigue syndrome.

(C) If there are objective indications 
that the Veteran is suffering from such 
symptoms, the examiner must determine 
whether these symptoms can be attributed 
to any known clinical diagnosis-in 
particular, to the Veteran's service-
connected PTSD-or to a chronic multi-
symptom illness, such as chronic fatigue 
syndrome, irritable bowel syndrome, or 
fibromyalgia.  For those symptoms and 
conditions that cannot be attributed to a 
known clinical diagnosis or chronic 
multi-symptom illness, the examiner must 
determine if there is affirmative 
evidence that the undiagnosed illness was 
not incurred during active service during 
the Persian Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred since the Veteran's departure 
from service during the Persian Gulf War.

(D)  For all illnesses for which the 
Veteran is provided a diagnosis, 
including his currently diagnosed 
degenerative joint disease of the 
cervical spine and left hip, the examiner 
must opine as to whether it is at least 
as likely as not that any such disability 
began in or was worsened by the Veteran's 
time on active duty.  The examiner must 
also clearly identify and explain which 
symptoms are part and parcel of the 
symptomatology of the Veteran's service-
connected PTSD, as opposed to symptoms of 
a separate disability.

The examiner must set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.

A detailed explanation for all 
conclusions reached by each examiner must 
be provided.  Citations to the record or 
relevant medical principles should be 
included as necessary to explain the 
opinion(s).

5.  The AOJ must ensure that all 
examination reports comply with this 
remand and the questions presented in 
the examination request.  If any report 
is insufficient, it must be returned to 
the examiner for necessary corrective 
action, as appropriate.

6.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claims on appeal must be 
adjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal is not 
granted, the Veteran and his 
representative must be furnished a 
supplemental statement of the case 
(SSOC) and afforded the appropriate 
time period for response before the 
claims file is returned to the Board 
for further appellate consideration.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


